 Case 3:20-cv-00542-CRS Document 1 Filed 07/31/20 Page 1 of 25 PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF KENTUCKY
                                    LOUISVILLE DIVISION


 UNITED STATES OF AMERICA, and                 )
 LOUISVILLE METRO AIR                          )
 POLLUTION CONTROL DISTRICT,                   )
                                               )
                   Plaintiffs                  )
                                               )
                                                                    CASE ACTION NO. 3:20-cv-542-CRS
                           v.                  )
                                               )
 LOUISVILLE GAS & ELECTRIC                     )
 COMPANY,                                      )
                                               )
                   Defendant

                                          COMPLAINT

       The United States of America, by authority of the Attorney General of the United States

and acting at the request and on behalf of the Administrator of the United States Environmental

Protection Agency (“EPA”), and the Louisville Metro Air Pollution Control District

(“District”), by and through its attorneys, allege the following:

                                      NATURE OF ACTION

       1.      This is a civil action brought against Louisville Gas & Electric Company

(“LG&E” or “Defendant”) for the assessment of civil penalties and injunctive relief for

violations of the Clean Air Act (“CAA” or “Act”), 42 U.S.C. §§ 7401 to 7671q, and

implementing regulations including the Jefferson County portion of the Kentucky State

Implementation Plan (“Jefferson County SIP”). The alleged violations occurred at LG&E’s

Mill Creek coal-fired electrical power plant located in Louisville, Kentucky (hereinafter “Mill

Creek Station”).

                                                   1
 Case 3:20-cv-00542-CRS Document 1 Filed 07/31/20 Page 2 of 25 PageID #: 2




       2.      The alleged violations of the Jefferson County SIP involve LG&E’s failure to

control sulfuric acid mist (“SAM”) emissions from Mill Creek Station. By 2006, LG&E had

publicly acknowledged the potential dangers of emitting sulfuric acid mist and the likelihood

that Mill Creek Station would emit high levels of sulfuric acid mist unless it controlled the

emissions with specific technology. LG&E sought approval from the Kentucky Public Service

Commission (“Kentucky PSC”) to fund the installation of sorbent injection control technology

through an environmental surcharge tariff, which would be passed on to ratepayers, and the

Kentucky PSC granted approval in December 2006. In its briefing to the Kentucky PSC,

LG&E acknowledged that clear legal requirements mandated control of sulfuric acid mist

emissions and informed the PSC that sorbent injection technology was cost-effective and

technically feasible. Despite the 2006 approval from the Kentucky PSC, LG&E did not install

sorbent injection on any of its coal-fired units at Mill Creek Station until 2014 or later, resulting

in the exposure of residents in the adjacent Valley Village neighborhood to sulfuric acid mist

prior to that time. Exposure to sulfuric acid mist can cause difficulty breathing, a burning

sensation in the eyes and throat, and tooth decay, among other symptoms. On dozens of

occasions from at least 2012 to 2015, residents complained to the District about blue or brown

plumes of sulfuric acid mist emanating from Mill Creek Station and complained of symptoms

consistent with exposure to sulfuric acid mist.

                                  JURISDICTION AND VENUE

       3.      This Court has jurisdiction over the subject matter of this action pursuant to

Clean Air Act Section 113(b), 42 U.S.C. § 7413(b), and 28 U.S.C. §§ 1331, 1345, and 1355.



                                                  2
  Case 3:20-cv-00542-CRS Document 1 Filed 07/31/20 Page 3 of 25 PageID #: 3




        4.       Venue is proper in this district pursuant to Clean Air Act Section 113(b), 42

U.S.C. § 7413(b), and 28 U.S.C. §§ 1391(b) and 1395(a) because the violations of the Act

giving rise to this claim occurred in this district and Defendant does business and is found in

this district.

                                               NOTICES

        5.       Pursuant to Clean Air Act Section 113(a)(1), 42 U.S.C. § 7413(a)(1), EPA

notified LG&E of the violations in this Complaint more than 30 days prior to this filing.

                                             AUTHORITY

        6.       Authority to bring this action is vested in the Attorney General of the United

States pursuant to 28 U.S.C. §§ 516 and 519 and 42 U.S.C. § 7605.

        7.       Pursuant to Section 304(a) of the CAA, 42 U.S.C. § 7604(a), the District is

authorized to commence a civil action against any person who is alleged to have violated an

emission standard or limitation under Chapter 85 of Title 42 of the United States Code.

                                                PARTIES

        8.       Plaintiff United States of America is acting at the request of the EPA, an agency

of the United States.

        9.       Plaintiff District is a local agency that protects the air quality in the Louisville,

Kentucky metropolitan area and implements the Jefferson County SIP.

        10.      Defendant LG&E is incorporated in the Commonwealth of Kentucky and is

registered to do business in Kentucky. LG&E’s headquarters and principal place of business is

in Louisville, Kentucky. LG&E is a wholly owned subsidiary of LG&E and KU Energy, LLC,

which is headquartered in Louisville, Kentucky. LG&E and KU Energy, LLC was formerly

                                                    3
    Case 3:20-cv-00542-CRS Document 1 Filed 07/31/20 Page 4 of 25 PageID #: 4




known as E.ON U.S. LLC (“E.ON”) until on or about November 1, 2010. As used herein,

LG&E means both E.ON and/or LG&E as applicable.

         CLEAN AIR ACT STATUTORY AND REGULATORY BACKGROUND

        11.    The Clean Air Act establishes a regulatory scheme designed to protect and

enhance the quality of the nation’s air so as to promote the public health and welfare and the

productive capacity of its population. 42 U.S.C. § 7401(b)(1).

                                   State Implementation Plan

        12.    The Clean Air Act requires EPA to publish and maintain national ambient air

quality standards (“NAAQS”) for criteria air pollutants. 42 U.S.C. § 7409(a). EPA has

promulgated the NAAQS pursuant to the Act, and they are set forth in 40 C.F.R. Part 50.

        13.    The Clean Air Act requires each state to adopt a plan for the implementation,

maintenance, and enforcement of the NAAQS for pollutants, and to submit that plan to EPA for

approval. 42 U.S.C. § 7410.

        14.    The Commonwealth of Kentucky has a state implementation plan (“SIP”), which

includes a SIP applicable to Jefferson County, Kentucky only. The District promulgated and

enforces the Jefferson County SIP. At various times, the District has promulgated and EPA has

approved amendments to the Jefferson County SIP, including the versions at issue in this

action.1 See e.g., 66 Fed. Reg. 53660 (Oct. 23, 2001), 67 Fed. Reg. 69688 (Nov. 19, 2002), and

81 Fed. Reg. 87815 (Dec. 6, 2016).


1
 For purposes of this Complaint, “District Regulations” refer to local regulations passed by the
District. EPA adopted all of the District Regulations cited in this Complaint into the Jefferson
County SIP, except District Regulation 2.16, which is the Jefferson County Title V Permitting
program. In this Complaint, the date following a District Regulation is the date EPA adopted it

                                                4
 Case 3:20-cv-00542-CRS Document 1 Filed 07/31/20 Page 5 of 25 PageID #: 5




       15.     Pursuant to District Regulation 1.01, Section 1.1 (Oct. 23, 2001), “Regardless of

any other specific requirements, all air contaminant sources shall, at a minimum, apply the

control procedures that are reasonable, available, and practical.”

       a.      From October 23, 2001 to the present, the definition of “air contaminant” has

included “smoke, charred paper, dust, soot, grime, carbon, noxious acids, fumes, gases, odors,

or particulate matter, or any combination thereof.” See District Regulation 1.02, Section 1.3

(Oct. 23, 2001); District Regulation 1.02, Section 1.4 (Dec. 6, 2016). “Odor” means “the

property of an air contaminant that can be detected by the sense of smell.” See District

Regulation 1.02, Section 1.64 (Oct. 23, 2001); District Regulation 1.02, Section 1.46 (Dec. 6,

2016). “Particulate matter” means “any material, except uncombined water, that exists in a

finely divided form as a liquid or a solid.” See District Regulation 1.02, Section 1.72 (Oct. 23,

2001); District Regulation 1.02, Section 1.53 (Dec. 6, 2016).

       b.      After November 19, 2002, the Jefferson County SIP did not include “source” as

a defined term. However, from November 19, 2002 until September 26, 2017, the Jefferson

County SIP provided, “All terms not defined in these regulations shall have the meaning given

to them in [Kentucky Revised Statute (“KRS”)] 77.005, the Act, or by commonly accepted

usage.” District Regulation 1.02 (Nov. 19, 2002). From September 26, 2017 to the present, the

Jefferson County SIP provides, “All terms not defined in these regulations shall have the

meaning given to them in KRS 77.005, the Clean Air Act, or by commonly accepted usage.”

District Regulation 1.02 (July 28, 2017, effective Sept. 26, 2017).


into the Jefferson County SIP, or for District Regulation 2.16, the effective date of the
regulation in the District.

                                                 5
 Case 3:20-cv-00542-CRS Document 1 Filed 07/31/20 Page 6 of 25 PageID #: 6




       16.     Pursuant to District Regulation 1.05, Section 5 (Oct. 23, 2001):

       At all times, including periods of startup, shutdown, and malfunction, owners
       and operators shall, to the extent practicable, maintain and operate any affected
       facility including associated air pollution control equipment in a manner
       consistent with good air pollution control practice for minimizing emissions.
       Determination of whether acceptable operating and maintenance procedures are
       being used will be based on information available to the District which may
       include, but is not limited to, monitoring results, opacity observations, review of
       operating and maintenance procedures, and inspections of the source.

       a.      From October 23, 2001 until December 6, 2016, the Jefferson County SIP

defined an “affected facility” as “a piece of equipment or an operation to which a regulation is

applicable or which emits or may emit air contaminants.” District Regulation 1.02, Section 1.2

(Oct. 23, 2001). From December 6, 2016 to the present, the Jefferson County SIP defined

“affected facility” as “a process or process equipment to which a regulation is applicable.”

District Regulation 1.02, Section 1.3 (Dec. 6, 2016).

       b.      From October 23, 2001 to the present, the Jefferson County SIP has defined

“regulation” as “a rule or order adopted by the Board pursuant to [Kentucky Revised Chapter]

77 for the control or abatement of air contaminants within the jurisdiction or for the

administration of the District.” District Regulation 1.02, Section 1.84 (Oct. 23, 2001); District

Regulation 1.02, Section 1.67 (Dec. 6, 2016).

       c.      From December 6, 2016 to the present, the Jefferson County SIP has defined

“process” as “an action or operation, or series of actions or operations, from which the emission

of an air contaminant may originate.” Examples include “[t]he physical change of a material,…

[t]he chemical change of a material, … [t]he combustion of a fuel, refuse, or waste material, …




                                                 6
 Case 3:20-cv-00542-CRS Document 1 Filed 07/31/20 Page 7 of 25 PageID #: 7




[t]he storage of a material, … [t]he handling of a material, and … [t]he use of a material.”

District Regulation 1.02, Section 1.61 (Dec. 6, 2016).

       d.      From December 6, 2016 to the present, the Jefferson County SIP has defined

“process equipment” as “all equipment, devices, and auxiliary components, including control

equipment and stacks, used in a process.” District Regulation 1.02, Section 1.62 (Dec. 6, 2016).

       e.      From October 23, 2001 until December 6, 2016, the Jefferson County SIP

defined “air pollution control equipment” as “equipment which may be required by law or

regulation for the control of air pollution but is not vital to production of the normal product of

the source or to its normal operation.” District Regulation 1.02, Section 1.4 (Oct. 23, 2001).

From December 6, 2016 to the present, the Jefferson County SIP defined “air pollution control

equipment” as “equipment that may be required by law or regulation for the control of air

pollution but is not vital to production of the normal product of the process or process

equipment or to its normal operation.” District Regulation 1.02, Section 1.5 (Dec. 6, 2016).

       17.     District Regulation 1.09 (Oct. 23, 2001), states:

       No person shall permit or cause the emission of air pollutants which exceed the
       requirements of District regulations or which cause injury, detriment, nuisance,
       or annoyance to any considerable number of persons or to the public or which
       endanger the comfort, repose, health, or safety of any such persons or the public
       or which cause or have a natural tendency to cause injury to damage to business
       or property.

       a.      From October 23, 2001 to the present, the definition of “person” has included

any individual, firm, association, corporation, or any group or combination acting as a unit.

District Regulation 1.02, Section 1.75 (Oct. 23, 2001); District Regulation 1.02, Section 1.56

(Dec. 6, 2016).


                                                  7
 Case 3:20-cv-00542-CRS Document 1 Filed 07/31/20 Page 8 of 25 PageID #: 8




       b.      The definition of “air pollutant” is the same as “air contaminant” set forth in part

in paragraph 15.a.

                     Title V of the CAA and Jefferson County Title V Rules

       18.     Section 502(a) of the CAA, 42 U.S.C. § 7661a(a), provides that no major source

may operate without a Title V permit after the effective date of any permit program approved or

promulgated under Title V of the Act.

       19.     Section 502(d) of the CAA, 42 U.S.C. § 7661a(d) requires that each State

“develop and submit to the Administrator a permit program under State or local law or under an

interstate compact meeting the requirements of [Title V].”

       20.     EPA approved Jefferson County, Kentucky’s Title V operating permit program,

effective April 22, 1996. 61 Fed. Reg. 11738 (Mar. 22, 1996). EPA approved Jefferson

County’s December 20, 2000, revisions to the program, effective April 22, 2002. 67 Fed. Reg.

7973 (Feb. 21, 2002).

       21.     Jefferson County’s Title V regulations are contained in District Regulation 2.16.

       22.     Jefferson County’s Title V rules apply to all major sources in Jefferson County.

District Regulation 2.16, Section 2.1.1. (Apr. 22, 2002).

       23.     A “major source” means “a stationary source, or a group of stationary sources,

that are located on one property or two or more contiguous or adjacent properties under

common control of the same person (or persons) and that belong to a single industrial

grouping,” and that “emits or has the potential to emit 100 [tons per year] or more of an air

pollutant . . . .” District Regulation 2.16, Section 1.25. (Apr. 22, 2002).



                                                  8
 Case 3:20-cv-00542-CRS Document 1 Filed 07/31/20 Page 9 of 25 PageID #: 9




       24.     A “stationary source” means “a building, structure, facility or installation that

emits or may emit a regulated air pollutant or any pollutant listed under the [CAA] Section

112(b).” District Regulation 2.16, Section 1.40. (Apr. 22, 2002).

       25.     A stationary source in Jefferson County subject to Title V is not allowed to

operate, except in compliance with a Title V permit. District Regulation 2.16, Section 5.2.

(Apr. 22, 2002).

       26.     The District issued a Title V permit to LG&E to operate Mill Creek Station

effective June 1, 2003. The District issued a revised Title V permit to LG&E to operate Mill

Creek Station effective July 31, 2014 to the present. (Collectively, these are referred to as the

“Mill Creek Permits”). General Condition 36 of the Mill Creek Permits states that LG&E “shall

comply with all applicable requirements of the following: Regulation 1.01, General Application

of Regulations and Standards . . . Regulation 1.05, Compliance with Emissions Standards And

Maintenance Requirements . . . Regulation 1.09, Prohibition of Air Pollution . . . [and]

Regulation 2.16, Title V Operating Permits.”

       27.     Jefferson County Regulations defines “applicable requirement” to mean a

“federally enforceable standard or other requirement, or District origin requirement or

standard,” including “[s]tandards or other requirements in the District’s part of the Kentucky

SIP.” District Regulation 2.16, Sections 1.7, 1.7.2. (Apr. 22, 2002).

       28.     The Mill Creek Permits state, “Notwithstanding any other provision in the

Jefferson County portion of the Kentucky SIP approved by EPA, any credible evidence may be

used for the purpose of establishing whether a person is in compliance with, has violated, or is



                                                 9
Case 3:20-cv-00542-CRS Document 1 Filed 07/31/20 Page 10 of 25 PageID #: 10




in violation of any such plan.” General Condition 1, Mill Creek Permits; see District

Regulation 2.16, Section 4.1.13.7. (Apr. 22, 2002).

                                     Enforcement Provisions

       29.     Failure to comply with any approved regulatory provision of a SIP renders the

person so failing to comply in violation of a requirement of the SIP and subject to enforcement

action under Section 113 of the Clean Air Act, 42 U.S.C. § 7413. 42 U.S.C. § 7413(a)(1)(C);

40 C.F.R. § 52.23.

       30.     Failure to comply with a requirement or prohibition of Title V of the CAA or a

permit issued pursuant to Title V is actionable under Section 113 of the Clean Air Act, 42

U.S.C. § 7413(b). 42 U.S.C. § 7413(a)(3)(C).

       31.     Section 113(b)(1) of the Clean Air Act, 42 U.S.C. § 7413(b)(1), authorizes EPA

to initiate a judicial enforcement action for a permanent or temporary injunction and/or for a

civil penalty against any person whenever such person has violated, or is in violation of, any

requirement or prohibition of an applicable implementation plan or permit.

       32.     Section 113(b)(2) of the Clean Air Act, 42 U.S.C. § 7413(b)(1), authorizes EPA

to initiate a judicial enforcement action for a permanent or temporary injunction and/or for a

civil penalty against any person whenever such person has violated, or is in violation of any

requirement or prohibition under Title V of the Act.

       33.     Section 113(b) of the Act, 42 U.S.C. § 7413(b), authorizes the Administrator to

initiate a judicial enforcement action for a permanent or temporary injunction, and/or for a civil

penalty of up to $25,000 per day for each violation. This civil penalty amount has been

adjusted under the Federal Civil Penalties Inflation Adjustment Act of 1990 (Pub. L. 101-410),

                                                10
Case 3:20-cv-00542-CRS Document 1 Filed 07/31/20 Page 11 of 25 PageID #: 11




as amended by the Debt Collection Improvement Act of 1996 (Pub. L. 104-134, Sec. 31001(s)),

and under the Federal Civil Penalties Inflation Adjustment Act Improvements Act of 2015 (28

U.S.C. § 2461 note; Pub. L. 114-74, Sec. 701), at 40 C.F.R. Part 19, which provide that

penalties of up to $37,500 per day may be assessed for each violation occurring after January

12, 2009 through November 2, 2015. 40 C.F.R. § 19.4.

                                  GENERAL ALLEGATIONS

           Mill Creek Station Operations and the Creation of Sulfuric Acid Mist

        34.    LG&E is a corporation and therefore is a “person” as defined in Clean Air Act

Section 302(e), 42 U.S.C. § 7602(e), District Regulation 1.02, Section 1.75 (Oct. 23, 2001),

and District Regulation 1.02, Section 1.56 (Dec. 6, 2016).

        35.    Mill Creek Station consists of four coal-fired electricity generating units with a

combined electrical generating capacity of 1,472 megawatts. It is located at 14460 Dixie

Highway, Louisville, Kentucky.

        36.    LG&E owns and operates, controls, and/or supervises four electricity generating

units at Mill Creek Station known as Units 1, 2, 3, and 4. LG&E is a public utility that

generates, distributes, purchases, and sells electricity.

        37.    Mill Creek Station is subject to the Jefferson County SIP, including District

Regulation 1.01, 1.05, and 1.09 (Oct. 23, 2001), and Jefferson County Title V program set

forth in District Regulation 2.16 (Apr. 22, 2002). These District Regulations are “regulations”

within the meaning of District Regulation 1.02, Section 1.84 (Oct. 23, 2001) and Section 1.67

(Dec. 6, 2016) because they are rules adopted by the Louisville Metro Air Pollution Control

Board pursuant to KRS Chapter 77.

                                                 11
Case 3:20-cv-00542-CRS Document 1 Filed 07/31/20 Page 12 of 25 PageID #: 12




       38.    Mill Creek Station emits thousands of tons per year (tpy) each of NOx, SO2, and

particulate matter less than 10 microns size (PM10).

       39.    Since at least 2005, LG&E has burned “high sulfur” coal in Mill Creek Station

Units 1, 2, 3, and 4. That high sulfur coal includes approximately three to three and one-half

percent of sulfur by weight.

       40.    The combustion of sulfur-containing coal generates SO2. Some of that SO2

converts to sulfur trioxide (SO3) under high temperatures during and after the combustion

process. Sulfuric acid mist (condensed H2SO4) forms when SO3 enters a cooler environment

and water is present, such as when SO3 passes through the unit and exits the stack. Sometimes

SO3 and sulfuric acid mist are used interchangeably because the precise chemical form depends

on where the sulfur combustion-product is found, in the boiler or downstream of the boiler.

       41.    Various factors affect the generation of SO3 and sulfuric acid mist, including:

       a.     Sulfur content of the coal being combusted;

       b.     Operational parameters of the selective catalytic reduction (“SCR”) technology

on a unit, including the type and amount of catalyst used, the location of the catalyst, and the

amount of ammonia injected in the SCRs, among others;

       c.     Atmospheric conditions; and

       d.     Operational parameters of a unit’s boiler, including the temperature in and

downstream of the boiler, which can be affected by the cleanliness and efficiency of the air

heater, economizer, and electrostatic precipitator, or by the tilt of the burners.

       42.    A plume of sulfuric acid mist can be visible to the naked eye, often as a blue or

orange-brown plume.

                                                 12
Case 3:20-cv-00542-CRS Document 1 Filed 07/31/20 Page 13 of 25 PageID #: 13




       43.     Exposure to sulfuric acid mist can be harmful to human health and the

environment. Such exposure can cause respiratory tract irritation, make it more difficult to

breathe, cause a burning sensation in eyes, and cause tooth erosion. These effects may be more

likely to occur in individuals with asthma, people who are exercising, and in children rather

than adults.

    LG&E’s Sulfuric Acid Mist Concerns in 2006 and Installation of Controls in 2014

       44.     At least as early as 2006, LG&E was concerned about sulfuric acid mist

emissions from Mill Creek Station and the potential adverse health effects from such

emissions. In public documents, LG&E acknowledged that federal and local environmental

laws required controlling sulfuric acid mist emissions.

       45.     In 2006, LG&E sought, pursuant to Kentucky law, approval from the Kentucky

Public Services Commission of an environmental surcharge tariff for the costs of installing and

operating sorbent injection technology to control sulfuric acid mist emissions at Mill Creek

Station Units 3 and 4. The environmental surcharge tariff would allow LG&E to pass certain

costs of compliance to customers by charging them a tariff on their monthly bill. To grant

approval for a surcharge tariff, the Kentucky PSC must find “the rate surcharge [is] reasonable

and cost-effective for compliance with the applicable environmental requirements. . . .” Ky.

Rev. Stat. Ann. § 278.183(2)(a).

       46.     In the course of those proceedings, LG&E informed the Kentucky PSC, “With

the installation of an SCR facility, sulfur trioxide levels within the flue gas stream will increase

due to the SCR catalyst’s reaction with sulfur dioxide.” Sulfur trioxide “converts readily and

naturally to sulfuric acid as it exits a generating unit’s stack.” The sulfuric acid mist “may

                                                13
Case 3:20-cv-00542-CRS Document 1 Filed 07/31/20 Page 14 of 25 PageID #: 14




discolor a plant’s plume or even descend to ground level under certain circumstances. . . .

Plume ‘touchdowns’ can potentially pose a hazard to human health or the environment.”

LG&E described this as “[t]he basic environmental regulatory concern regarding SO3

emissions.”

          47.   In or around 2006, LG&E acknowledged factors that affect SO3 generation other

than SCR, including the amount of sulfur in the coal supply and the operating parameters of

other equipment. One such operating parameter is the combustion gas temperature of a unit’s

boiler.

          48.   LG&E retained engineering firm Sargent & Lundy to evaluate available SO3

reduction technologies, and on or about March 29, 2006, Sargent & Lundy issued an “SO3

Mitigation Study” about Mill Creek Station Units 3 and 4, among other units operated by

LG&E and an affiliated company.

          49.   The SO3 Mitigation Study reviewed “technical feasibility of each technology

with capital costs of the feasible alternatives” with an aim of providing LG&E the data

necessary to “select the most cost-effective SO3 mitigation technologies for each unit.”

Sargent & Lundy noted that the target SO3 concentration at the stack exit was set at 5 parts per

million (ppm), which it described as the “recommended level for low stack opacity (no visible

plume).” The study concluded that injection of sorbents both into the furnace and downstream

of the air preheater would be a “lower capital cost option with a good probability of success.”

          50.   After reviewing commercially available SO3 reduction technologies evaluated by

Sargent & Lundy, LG&E selected sorbent injection technology as the “lowest cost and least

risk operational alternative.” LG&E informed the Kentucky PSC in 2006 that installation of

                                               14
Case 3:20-cv-00542-CRS Document 1 Filed 07/31/20 Page 15 of 25 PageID #: 15




sorbent injection technology at Mill Creek Station Units 3 and 4 was reasonable and cost-

effective, and would ensure its compliance with environmental law.

       51.    Following Sargent & Lundy’s SO3 Mitigation Study, LG&E created an SO3

Mitigation Strategy in April 2006. The SO3 Mitigation Strategy noted, “An economic

evaluation was performed of the viable [SO3 control] technologies to determine the best

compliance option.” The SO3 Mitigation Strategy considered technological risks and

engineering evaluations of the various available SO3 reduction technologies, including

potential risks they posed to LG&E’s equipment. The SO3 Mitigation Strategy recommended

sorbent injection for generating units with cold-side electrostatic precipitators, like Mill Creek

Station Units 3 and 4.

       52.    Sorbent injection technology controls the emission of sulfuric acid mist by

injecting sorbent into the flue gas path where the sorbent will react with SO3 to form salts or

sulfates, which can be removed through a filtration device called an electrostatic precipitator.

       53.    LG&E informed the Kentucky PSC that even if its request for the environmental

surcharge recovery was denied, LG&E nevertheless would be compelled to install sorbent

injection to “ensure that [it remains] in continuous compliance with the relevant environmental

regulations.” LG&E explained that it must mitigate the “highly visible ‘blue plume’” coming

from the flue of the Units.

       54.    On or around December 21, 2006, the Kentucky PSC found that LG&E had

“sufficiently established that it needs to mitigate SO3 and sulfuric acid in response to

requirements from federal, state, and local environmental authorities.” The Kentucky PSC

approved LG&E’s request for the environmental surcharge tariff regarding certain costs related

                                                15
Case 3:20-cv-00542-CRS Document 1 Filed 07/31/20 Page 16 of 25 PageID #: 16




to sorbent injection technology and found that LG&E’s plan to install sorbent injection

technology was reasonable and cost-effective.

        55.    LG&E did not install sorbent injection controls on any Unit at Mill Creek Station

until it tested temporary, portable sorbent injection controls on Unit 4 in April 2010. LG&E

ran the test from April 19 to April 23, 2010. During the test, sorbent injection controls reduced

sulfuric acid emissions by more than 80 percent depending on the amount of sorbent injected

and the location of the injection.

        56.    LG&E did not install permanent sorbent injection technology at any of the Mill

Creek Station Units until 2014. LG&E completed its installation of sorbent injection

technology on or around December 1, 2014 for Unit 4; on May 2 and 15, 2015 for Units 2 and

1, respectively; and June 13, 2016 for Unit 3, although LG&E had installed temporary controls

on Unit 3 on or around April 15, 2015.

                    Sulfuric Acid Mist Emissions from Mill Creek Station

       57.     From 2012 through 2015, the District received approximately 56 citizen

complaints on approximately 32 separate dates relating to blue haze or smoke, brown smoke,

smog, sulfur odor, metallic odor, “nasty odor,” “pickle odor,” throat irritation, or difficulty

breathing. The complainants lived in or near the Valley Village neighborhood. The

approximate dates of the citizen complaints are listed in Appendix A.

       58.     Valley Village is a residential neighborhood near Mill Creek Station. It includes

the former Frost Middle School, located at 13700 Sandray Boulevard, Louisville, KY 40272,

which is immediately adjacent to Mill Creek Station, and Watson Lane Elementary School,

located at 7201 Watson Lane, Louisville, Kentucky, 40272, which is less than one mile from

                                                 16
Case 3:20-cv-00542-CRS Document 1 Filed 07/31/20 Page 17 of 25 PageID #: 17




Mill Creek Station. An air monitoring device rests on the roof of Watson Lane Elementary

School, where it collects ambient air data.

       59.     On the dates of citizen complaints, emissions from Mill Creek Station traveled to

the Valley Village neighborhood.

       60.     On or around June 19, 2014, the District informed LG&E of a haze “in the

neighborhoods near the LG&E Mill Creek facility.” The District received citizen complaints

that were verified by District staff and noted higher than expected concentrations of particulate

matter less than 2.5 microns in size (PM 2.5) and SO2 at the Watson Lane Elementary School’s

air monitor.

       61.     A letter dated June 26, 2014 and signed by LG&E’s Director of Environmental

Affairs acknowledged that a blue haze extending to both sides of Watson Lane originated at

Mill Creek Station and descended to ground level.

       62.     The June 26, 2014 letter stated that until LG&E installs permanent equipment

designed to control sulfuric acid mist emissions at Mill Creek Station, certain steps would be

effective at minimizing the creation of a visible plume. Those steps included limiting the use of

SCRs, “[a]djusting the amount of ammonia injected in Unit 3 and 4 SCRs to lower SO3

production,” and examining whether LG&E could modify other operational parameters.

       63.     In correspondence dated August 13, 2014, LG&E’s Director of Environmental

Affairs set forth other potential causes of sulfuric acid mist plume formation and actions LG&E

was implementing to prevent sulfuric acid mist plume formation:




                                                17
Case 3:20-cv-00542-CRS Document 1 Filed 07/31/20 Page 18 of 25 PageID #: 18




       a.      The SCR for Mill Creek Station Units 3 and 4 operated to convert SO2 to SO3,

which LG&E planned to limit by running the SCRs at levels that would reduce such conversion

during the remaining summer and fall months;

       b.      Mill Creek Station Units 1 and 2 experienced higher than normal boiler

temperatures, which LG&E planned to reduce by washing the economizer – and eventually

replacing it – and the air heater, and lowering the burner tilts;

       c.      LG&E committed to burn “lower sulfur fuel on Units 1 and 3” during the

remaining summer and fall months; and

       d.      During periods when plume formation may occur, LG&E would make

operational adjustments to lower the boiler temperatures.

                                 FIRST CLAIM FOR RELIEF

                      (Violations of District Regulation 1.01, Section 1.1)

       64.     Paragraphs 1 through 63 are incorporated herein by reference.

       65.     Pursuant to District Regulation 1.01, Section 1.1, regardless of any other specific

requirements, all air contaminant sources shall, as a minimum, apply the control procedures that

are reasonable, available, and practical.

       66.     Since at least May 18, 2012, Defendant LG&E’s Mill Creek Station has emitted

“air contaminants” as defined in District Regulation 1.02, Section 1.5 because it emits and has

emitted NOx, SO2, SO3, PM10, VOCs, and sulfuric acid mist, among other air contaminants.

       67.     Since at least May 18, 2012, Defendant LG&E’s Mill Creek Station has been an

“air contaminant source” because its activities and operations emit, and are the source of, air

contaminants, including smoke, noxious acids, gases, odors, and particulate matter.

                                                  18
Case 3:20-cv-00542-CRS Document 1 Filed 07/31/20 Page 19 of 25 PageID #: 19




        68.      Sorbent injection technology is a “control procedure” because it controls the

incidence and level of sulfur trioxide and sulfuric acid mist in emissions.

        69.      Since at least May 18, 2012, application of sorbent injection technology at Mill

Creek Station to limit emissions on a continuous basis to a near-stack concentration of no more

than 5 ppm of SO3 or SAM has been reasonable, available, and practical because the technology

has been commercially available, economic and cost-effective, and technically effective at

limiting those emissions to no more than 5 ppm.

        70.      From at least May 18, 2012 through on or around April 15, 2015, LG&E violated

District Regulation 1.01, Section 1.1 because it did not apply and operate sorbent injection

technology at Unit 3 of Mill Creek Station in a manner that was reasonable, available, and

practical.

        71.      From at least May 18, 2012 through on or around December 1, 2014, LG&E

violated District Regulation 1.01, Section 1.1 because it did not apply and operate sorbent

injection technology at Unit 4 of Mill Creek Station in a manner that was reasonable, available,

and practical.

        72.      Pursuant to Section 113(b) of the CAA, 42 U.S.C. § 7413(b), 40 C.F.R. § 19.4,

LG&E is liable for penalties in an amount up to $37,500 per day for each violation that occurred

after January 12, 2009 through November 2, 2015.

                                SECOND CLAIM FOR RELIEF

                        (Violations of District Regulation 1.05, Section 5)

        73.      Paragraphs 1 through 63 are incorporated herein by reference.



                                                 19
Case 3:20-cv-00542-CRS Document 1 Filed 07/31/20 Page 20 of 25 PageID #: 20




         74.   Pursuant to District Regulation 1.05, Section 5, at all times, including periods of

startup, shutdown, and malfunction, owners and operators shall, to the extent practicable,

maintain and operate any affected facility including associated air pollution control equipment

in a manner consistent with good air pollution control practice for minimizing emissions.

Determination of whether acceptable operating and maintenance procedures are being used will

be based on information available to the District which may include, but is not limited to,

monitoring results, opacity observations, review of operating and maintenance procedures, and

inspections of the source.

         75.   Defendant LG&E is the owner and operator of Mill Creek Station Units 1, 2, 3,

and 4.

         76.   From at least May 18, 2012 to December 6, 2016, operation of each of Mill

Creek Station Units 1, 2, 3, and 4 was an “affected facility” as defined in District Regulation

1.02, Section 1.2 (Oct. 23, 2001) because such operations were subject to regulations in the

Jefferson County SIP and Jefferson County Title V program and because such operations

emitted NOx, SO2, SAM, PM, and other air contaminants.

         77.   From at least May 18, 2012 to December 6, 2016, each of the boilers, air heaters,

economizers, bag houses, stacks, SCRs (at Mill Creek Station Units 3 and 4), and sorbent

injection equipment at Mill Creek Station Units 1 through 4 was an “affected facility” as

defined in District Regulation 1.02, Section 1.2 (Oct. 23, 2001) because each piece of

equipment was subject to regulations in the Jefferson County SIP or Jefferson County Title V

program and because each emitted NOx, SO2, SAM, PM, and other air contaminants.



                                                20
Case 3:20-cv-00542-CRS Document 1 Filed 07/31/20 Page 21 of 25 PageID #: 21




       78.     From at least May 18, 2012 until the date sorbent injection technology was

installed on each of Mill Creek Station Units 1, 2, 3, and 4, LG&E violated District Regulation

1.05, Section 5 because it failed to operate and maintain the process of combusting coal at each

Unit in a manner consistent with good air pollution control practices for minimizing emissions

to the extent practicable because the operational parameters used in the coal combustion process

and failure to apply sorbent injection technology resulted in significant SAM emissions. Such

operational parameters included but were not limited to operating the boilers at Units 1 and 2 at

excessively high temperatures, burning of high-sulfur coal at each Unit, and operating the SCRs

at Units 3 and 4 in a manner that exacerbated SO3 and SAM emissions.

       79.     Pursuant to Section 113(b) of the CAA, 42 U.S.C. § 7413(b), 40 C.F.R. § 19.4,

LG&E is liable for penalties in an amount up to $37,500 per day for each violation that occurred

after January 12, 2009 through November 2, 2015.

                                THIRD CLAIM FOR RELIEF

                            (Violations of District Regulation 1.09)

       80.     Paragraphs 1 through 63 are incorporated herein by reference.

       81.     Pursuant to District Regulation 1.09, no person shall permit or cause the

emission of air pollutants which exceed the requirements of District regulations or which cause

injury, detriment, nuisance, or annoyance to any considerable number of persons or to the

public or which endanger the comfort, repose, health, or safety of any such persons or the public

or which cause or have a natural tendency to cause injury or damage to business or property.

       82.     LG&E, a corporation, is a “person” as defined by District Regulation 1.02,

Section 1.75 (Oct. 23, 2001); District Regulation 1.02, Section 1.56 (Dec. 6, 2016).

                                                21
Case 3:20-cv-00542-CRS Document 1 Filed 07/31/20 Page 22 of 25 PageID #: 22




       83.     Sulfuric acid mist is an “air pollutant” as defined by District Regulation 1.02,

Section 1.3 (Oct. 23, 2001); District Regulation 1.02, Section 1.4 (Dec. 6, 2016) because it is a

smoke, noxious acid, gas, odor, or particulate matter, or a combination thereof.

       84.     At least on or around the dates of citizen complaints set forth in Appendix A,

LG&E violated District Regulation 1.09 because it permitted or caused the emission of sulfur

trioxide and sulfuric acid mist which caused injury, detriment, nuisance, or annoyance to

community members nearby the Mill Creek Station or which endangered the comfort, repose,

health, or safety of community members nearby the Mill Creek Station.

       85.     Pursuant to Section 113(b) of the CAA, 42 U.S.C. § 7413(b), 40 C.F.R. § 19.4,

LG&E is liable for penalties in an amount up to $37,500 per day for each violation that occurred

after January 12, 2009 through November 2, 2015.

                               FOURTH CLAIM FOR RELIEF

               (Violations of General Condition 36 of the Mill Creek Permits)

       86.     Paragraphs 1 through 63 are incorporated herein by reference.

       87.     Pursuant to District Regulation 2.16, Section 5.2, a stationary source in Jefferson

County is not allowed to operate, except in compliance with a Title V permit. General

Condition 36 of the Mill Creek Permits states that LG&E “shall comply with all applicable

requirements of the following: Regulation 1.01, General Application of Regulations and

Standards . . . Regulation 1.05, Compliance with Emissions Standards And Maintenance

Requirements . . . Regulation 1.09, Prohibition of Air Pollution . . . [and] Regulation 2.16, Title

V Operating Permits.”



                                                 22
Case 3:20-cv-00542-CRS Document 1 Filed 07/31/20 Page 23 of 25 PageID #: 23




       88.     Mill Creek Station is a “stationary source” within the meaning of District

Regulation 2.16, Section 1.40 because it is a building, structure, facility, or installation that

emits NOx, SO2, and PM, among other regulated air pollutants.

       89.     The requirements in District Regulations 1.01, Section 1.1; 1.05, Section 5; and

1.09 are “applicable requirements” within the meaning of District Regulation 2.16, Section 1.7

and 1.7.2 because they are federally enforceable standards or other requirements and are in the

Jefferson County portion of the Kentucky SIP promulgated in 40 C.F.R. Part 52.

       90.     Each violation of District Regulation 1.01, Section 1.1; District Regulation 1.05,

Section 5; and District Regulation 1.09 is also a violation of General Condition 36 of the Mill

Creek Permits, which requires compliance with applicable requirements of those District

Regulations.

       91.     Pursuant to Section 113(b) of the CAA, 42 U.S.C. § 7413(b), 40 C.F.R. § 19.4,

LG&E is liable for penalties in an amount up to $37,500 per day for each violation that occurred

after January 12, 2009 through November 2, 2015.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs United States of America and Louisville Metro Air Pollution

Control District respectfully pray that this Court:

       A.      Enter judgment against Defendant and in favor of the United States.

       B.      Pursuant to Section 113(b) of the CAA, 42 U.S.C. § 7413(b), 40 C.F.R. § 19.4,

enter judgment that LG&E is liable for penalties in an amount up to $37,500 per day for each

violation that occurred after January 12, 2009 through November 2, 2015.



                                                  23
Case 3:20-cv-00542-CRS Document 1 Filed 07/31/20 Page 24 of 25 PageID #: 24
Case 3:20-cv-00542-CRS Document 1 Filed 07/31/20 Page 25 of 25 PageID #: 25




                                   Louisville, KY 40202
                                   502-574-1423
                                   stacy.dott@louisvilleky.gov

Of Counsel:
BRANDON COBB
Associate Regional Counsel
Office of Regional Counsel
U.S. EPA, Region 4
61 Forsyth Street, S.W.
Atlanta, Georgia 30303




                                     25
